Exhibit 10.3


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between The
Cooper Companies, Inc. (“Company”), and Daniel G. McBride (“Executive”)
(collectively, the “Parties”, each a “Party”). As of the date (the “Execution
Date”) this Agreement has been executed by both Parties, it will be deemed
effective as of November 1, 2018 (the “Effective Date”).
WHEREAS, Executive is currently employed by Company as its Executive Vice
President and Chief Operating Officer;
WHEREAS, Company wishes to continue to employ Executive and Executive wishes to
be employed by Company on the terms set forth herein; and
WHEREAS, the Parties intend for this Agreement to set forth all of the terms and
conditions of Executive’s employment with Company, and to supersede and replace
all prior agreements, arrangements, representations or understandings between
the Parties regarding Executive’s employment with Company, except for those
prior agreements specifically identified herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1.POSITION. Company will continue to employ Executive and Executive shall
continue to serve Company in the capacity of Executive Vice President and Chief
Operating Officer (“COO”) of Company and President of CooperVision, Inc.
(“CVI”).
2.    DUTIES. As Executive Vice President and COO of Company and President of
CVI, Executive shall render exclusive, full-time services to Company, CVI, and
their subsidiaries, and exercise such authority and perform such duties as
assigned to Executive by Company’s Chief Executive Officer (the “CEO”).
Executive shall report to the CEO. Executive shall perform services under this
Agreement primarily at Company’s office in Pleasanton, California, and undertake
business travel as necessary in performing the duties of his position. Subject
to the terms of this Agreement, Executive’s responsibilities, working conditions
and duties may be modified at the sole discretion of the CEO or the Company’s
Board of Directors (the “Board”). While employed by Company, Executive shall not
compete with, or prepare to compete with Company, and Executive shall devote
Executive’s best efforts and full business time, skill and attention to
performance of Executive’s duties on behalf of Company; provided, however, that
Executive may engage in civic and not-for-profit activities (e.g. charitable and
industry association activities) as long as such activities do not materially
interfere with Executive’s obligations hereunder or conflict with the interests
of Company. During Executive’s employment with Company, Executive agrees not to
engage in any business or for-profit activities outside Company, including
serving on any advisory boards or boards of directors of for-profit entities,
except with the prior written approval of the Board, which approval may be
rescinded at any time in the Board’s sole discretion; provided however, that in
the event of such rescission Executive shall be permitted reasonable time for
orderly withdrawal from any board with respect to which such consent has been
rescinded. By signing this Agreement, Executive represents that, to the best of
Executive’s knowledge, Executive is not subject to any other contract or duty
that would interfere in any way with Executive’s employment with Company or
performance of employment duties hereunder.
3.    POLICIES AND PROCEDURES. Executive shall be subject to and will comply
with the policies and procedures of Company, as modified from time to time at
Company’s sole discretion, except to the extent


1
174580400 v7

--------------------------------------------------------------------------------




any such policy or procedure specifically conflicts with the express terms of
this Agreement (in which case, this Agreement shall control).
4.    BASE SALARY. For services rendered hereunder, Executive shall receive an
initial base salary at the rate of $700,000 per year, subject to applicable
payroll withholdings and deductions, which shall be deemed to have been
effective as of November 1, 2018, and an initial true-up payment will be made
within fifteen (15) days of the Execution Date. Otherwise, such base salary
amount will be paid periodically in accordance with ordinary Company payroll
practices. Executive’s base salary shall be subject to annual reviews and
periodic adjustment by the Compensation Committee of the Board (the
“Compensation Committee”), which has full discretion to adjust Executive’s base
salary. (For purposes of this Agreement, Executive’s base salary as so adjusted
from time to time, shall be referred to as the “Base Salary.”)
5.    PERFORMANCE BONUS. Executive will be eligible to receive an annual
performance bonus (“Performance Bonus”), with a target level (the “Bonus
Target”) determined pursuant to Company’s Incentive Performance Plan (the
“IPP”). The Board or its Compensation Committee will use best efforts to
determine the Bonus Target for each year no later than March 31 of such year.
The annual amount of such Performance Bonus shall be determined in the sole
discretion of the Board or by its Compensation Committee (under authority
delegated by the Board), based upon a review of both Executive's individual
performance and Company’s performance, pursuant to Company’s IPP. The Board or
the Compensation Committee, in their sole discretion, shall determine: the
extent to which both Company and Executive have achieved any corporate or
individual performance goals or targets, or other terms and conditions
applicable to the Performance Bonus; the amount of the Performance Bonus (if
any); and whether and to what extent a Performance Bonus may be paid with
respect to any year during which Executive's employment terminates, subject to
the terms and conditions of this Agreement.  Performance Bonuses are not earned
until they are approved in writing by the Board or Compensation Committee and
paid to senior executive officers of Company. Any Performance Bonuses earned
shall be paid subject to applicable employment taxes, withholding and
deductions. Except as otherwise expressly provided in this Agreement, Executive
must remain continuously employed with Company through the date that Performance
Bonuses are generally paid to senior executive officers of Company in order to
be eligible to receive such Performance Bonus.
6.    OTHER BENEFITS. While employed by Company pursuant to this Agreement,
Executive shall be entitled to the following benefits:
(a)    Executive Benefits. Executive shall be entitled to all benefits to which
other executive officers of Company are entitled, on the same terms and
conditions in effect from time to time, including, without limitation,
participation in pension and profit sharing plans, Company’s 401(k) plan, group
insurance policies and plans (including medical, health, vision, and disability
insurance policies and plans, and the like), and executive perquisites, which
may be maintained by Company for the benefit of its executives. Company reserves
the right to alter, discontinue and/or amend its benefit plans and programs, as
well as any executive perquisites, from time to time in its sole discretion.
(b)    Expense Reimbursement. Executive shall receive reimbursement for
reasonable out-of-pocket expenses incurred in connection with the performance of
Executive’s duties hereunder, including, but not limited to, any business travel
on behalf of Company or its subsidiaries, in accordance with Company’s expense
reimbursement policies and procedures in effect from time to time, including a
requirement for specific itemization and documentation of such expenses.
7.    CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.
(a)    Confidential Information. Executive agrees to execute and abide by the
Employee Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”), attached hereto as Exhibit A.


2
174580400 v7

--------------------------------------------------------------------------------




(b)    Exclusive Property. Executive agrees that all Company-related business
procured by Executive, and all Company-related business opportunities and plans
made known to Executive while employed by Company, are and shall remain the
permanent and exclusive property of Company.
8.    TERMINATION OF EMPLOYMENT.
(a)    At-Will Status. Company and Executive understand and agree that this
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of Executive’s employment relationship,
which may be terminated by either Executive or Company at any time, with or
without Cause or Good Reason (as defined herein), and with or without advance
notice. Executive’s at-will status cannot be altered except in an express
written agreement signed by Executive and Company with specific written approval
of Company’s Board.
(b)    Resignation by Executive. Executive may resign from Company with or
without Good Reason. Executive agrees to provide at least three (3) weeks
advance written notice of a resignation without Good Reason, to allow for an
orderly transition. Company may accelerate the date Executive’s resignation is
to become effective, in its sole discretion. In the event Company accelerates
the resignation effective date, Executive will be paid Base Salary severance
through the originally tendered resignation date, provided that in no such event
will Executive be entitled under this paragraph 9(b) to receive more than three
(3) months of Base Salary severance beyond the accelerated resignation date.
(c)    Definition of Cause. For purposes of this Agreement, “Cause” for Company
to terminate Executive shall mean: (i) Executive’s conviction or plea of guilty
or nolo contendere to any felony; (ii) Executive’s willful misconduct in
performing Executive’s duties, where such misconduct has had or is reasonably
likely to have a material adverse effect upon Company; or (iii) any material
breach of this Agreement, the Confidential Information Agreement, any other
fully executed agreement with Company, or Company’s policies. Notwithstanding
the foregoing, if any act or omission giving rise to Cause is reasonably capable
of cure, “Cause” for Company to terminate Executive shall not exist unless: (x)
Company provides Executive with specific written notice of the existence of the
condition giving rise to Cause within thirty (30) days after the condition
giving rise to Cause was first reasonably discoverable by Company; and (y)
Executive fails to cure such condition within thirty (30) days after Executive’s
receipt of such written notice.
(d)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without Executive’s prior written
consent: (i) one or more reductions in Executive’s combined Base Salary and
Bonus Target that result in a total reduction of more than ten percent (10%) in
Executive’s target package (which consists of the combined cash value of the
Base Salary and Bonus Target, irrespective of the actual amount of any
Performance Bonus awarded) over the twelve (12) month period immediately
preceding such reductions, unless such reductions are made pursuant to one or
more across-the-board reductions of all senior executives’ base salaries and/or
bonus targets; (ii) a material diminution of Executive’s duties, authority or
responsibilities taken as a whole; or (iii) an involuntary relocation of
Executive’s principal place of employment to a location that increases
Executive’s one-way commute from Executive’s principal residence by more than
fifty (50) miles. For avoidance of doubt, any change resulting in Executive no
longer reporting to the CEO shall constitute a material diminution of
Executive’s duties, authorities, or responsibilities as set forth in clause (ii)
above in this paragraph. Notwithstanding the foregoing, “Good Reason” for
Executive to resign shall not exist unless: (x) Executive provides Company with
specific written notice of the existence of the condition giving rise to Good
Reason within ninety (90) days after its initial occurrence; (y) Company fails
to remedy such condition within thirty (30) days after its receipt of such
written notice; and (z) Executive resigns within ninety (90) days after the cure
period has lapsed.


3
174580400 v7

--------------------------------------------------------------------------------




(e)    Final Pay upon Termination for Any Reason. Except as otherwise provided
by this Agreement and/or required by law, upon termination of Executive’s
employment for any reason, Company’s obligation to make payments hereunder shall
cease, except that Company shall pay all amounts due and payable for Executive’s
services through Executive’s last day of employment (the “Separation Date”),
including all accrued unpaid Base Salary and Performance Bonus compensation
earned through Separation Date, any benefits accrued prior to the Separation
Date, all accrued but unused vacation as of the Separation Date, and any
reimbursable business expenses incurred but unreimbursed as of the Separation
Date.
(f)    Severance Benefits upon a Covered Termination (No Change in Control).
(i)    Severance Benefits. If Executive’s employment is terminated by Company
without Cause or due to Executive’s resignation for Good Reason (each a “Covered
Termination”), Executive shall be eligible to receive the following severance
benefits: (1) payment of a severance amount equal to twenty-four (24) months of
Executive’s Base Salary in effect immediately prior to the Separation Date (or,
the level in effect prior to a reduction of Base Salary that constitutes Good
Reason), less applicable payroll tax withholdings and deductions (the “Cash
Severance”); (2) a lump sum cash payment equal to the full amount of Executive’s
Bonus Target for the fiscal year in which the Separation Date occurs, less
applicable employment tax withholdings and deductions (the “Full Target Bonus”);
(3) Executive’s then-outstanding equity awards (the “Equity Awards”) that vest
based on time will be accelerated with respect to the portion of such Equity
Awards that would have become vested if Executive remained employed for
twenty-four (24) months after the Separation Date, unless otherwise provided in
any time-based Equity Award granted after the Effective Date; provided that, any
time-based Equity Awards that are subject to “cliff” vesting, will be converted
to monthly vesting, if necessary, in order to effect such vesting acceleration;
and (4) the exercise period applicable to the Equity Awards will be extended
until the later of (A) the first (1st) anniversary of the Separation Date; or
(B) the date provided in the applicable Equity Award agreement, but in no case
longer than the expiration of the stated term of the Equity Award. Except for
the foregoing accelerated vesting and extended exercise benefits, all existing
terms and conditions applicable to the Equity Awards shall remain in full force
and effect. For the avoidance of doubt, the vesting of Executive’s
performance-based Equity Awards that were granted under the Company’s Long-Term
Performance Share Award Agreement will continue to be governed under the terms
of such document. In addition, provided Executive timely elects to continue
Executive’s group health insurance coverage after the Separation Date pursuant
to the federal COBRA law or applicable state insurance laws such as Cal-COBRA
(collectively, “COBRA”), and the terms of the governing health insurance
policies, Company will reimburse the monthly COBRA health insurance premiums
(the “COBRA Payments”) Executive pays to continue Executive’s health insurance
coverage (including dependent coverage) for twenty-four (24) months after the
Separation Date, or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or ceases to be
eligible for COBRA coverage (the “COBRA Payment Period”). Executive must submit
to the Company appropriate documentation of the foregoing health insurance
payments, within sixty (60) days of making such payments, in order to be
reimbursed. Notwithstanding the foregoing, if Company determines, in its sole
discretion, that it cannot pay the COBRA Payments without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), at the end of each remaining month of the COBRA
Payment Period, Company shall pay Executive directly a taxable monthly amount
which, after taxes, equals the COBRA Payment amount Company would have otherwise
paid to Executive (assuming a 35% tax rate). Executive agrees to promptly notify
Company in writing if Executive becomes eligible for group health insurance
coverage through a new employer before the end of the specified reimbursement
period. (All severance benefits provided in this entire subsection 8(f)(i) are
referred to collectively as the “Severance Benefits.”)
(ii)    Preconditions. As a precondition to receiving any Severance Benefits,
Executive must (1) remain in compliance with all continuing obligations
Executive owes to Company, including those under this Agreement and Executive’s
Confidential Information Agreement, and (2) within twenty-one (21)


4
174580400 v7

--------------------------------------------------------------------------------




days after the Separation Date (or forty-five (45) days after the Separation
Date, in the event of a group reduction-in-force), Executive must sign and
return to Company, a release of claims in substantially the form attached hereto
as Exhibit B (the “Release”) (as modified, if necessary, to comply with legal
requirements in the event of a group reduction-in-force) and allow the Release
to become fully-effective and non-revocable by its terms. The Cash Severance
will be paid in the form of continuing installments on Company’s ordinary
payroll schedule, beginning on the first payroll date following the effective
date of such Release. The Full Target Bonus will be paid on the next date on
which bonuses are regularly scheduled to be paid, which in no event will be
later than March 15 of the year following the year in which the Separation Date
occurs. In the event the Release is not fully effective as of the next date on
which bonuses are regularly scheduled to be paid, the Full Target Bonus will be
paid within ten (10) business days following the effective date of such Release.
(g)    Termination Due to Death or Disability. Subject to applicable state or
federal law, Executive’s employment with Company will automatically terminate
upon Executive’s death or Disability. For purposes of this Agreement,
“Disability” means a physical or mental condition or disability which prevents
Executive from performing Executive’s job responsibilities for more than six (6)
months in any twelve (12) month period, or for more than four (4) consecutive
months. If Executive’s employment is terminated due to Executive’s death or
Disability, in addition to any benefits under Company’s standard life and
disability insurance policies, Executive (or Executive’s designated
beneficiaries or estate) shall be eligible to receive the following severance
benefits: (i) a lump sum payment equal to the amount of Executive’s Bonus Target
for the fiscal year in which the Separation Date occurs, prorated based on the
Separation Date and less applicable employment tax withholdings and deductions;
(ii) accelerated vesting of Executive’s performance-based Equity Awards,
prorated as set forth in the applicable Equity Award agreements (i.e., for any
long-term performance share awards, a pro rata portion of those performance
shares which have not completed their performance cycle, based on the portion of
the performance cycle completed as of the Separation Date and based on the
actual performance at the end of such performance cycle); (iii) monthly prorated
accelerated vesting of Executive’s time-based Equity Awards; and (iv) the
exercise period applicable to the Equity Awards will be extended until the later
of (1) the first (1st) anniversary of the Separation Date; or (2) the date
provided in the applicable Equity Award agreement, but in no case longer than
the expiration of the stated term of the Equity Award. Except for the foregoing
accelerated vesting and extended exercise benefits, all existing terms and
conditions applicable to the Equity Awards shall remain in full force and
effect. (For sake of reference, all severance benefits provided in this entire
subsection 8(g) are referred to collectively as the “Death or Disability
Severance Benefits”). The Death and Disability Severance Benefits shall be paid
subject to the same preconditions and on the same terms and conditions
applicable to the Severance Benefits, as set forth in Section 8(f)(ii)
(Preconditions).
9.    CHANGE IN CONTROL BENEFITS.
(a)    Change in Control Termination. If Executive’s employment with Company is
terminated by Company without Cause (but not due to Executive’s death or
Disability) or Executive resigns for Good Reason, and such termination or
resignation occurs within the period beginning three (3) months before and
ending twelve (12) months after a Change in Control (defined below) (each a “CIC
Termination”), Executive shall be eligible to receive the following enhanced
severance package (in lieu of the Severance Benefits described above): (i)
payment of thirty-six (36) months of Executive’s Base Salary as in effect
immediately prior to the Separation Date, less applicable withholdings and
deductions; (ii) a lump sum cash payment equal to the Full Target Bonus; (iii)
accelerated vesting of Executive’s Equity Awards so that Executive becomes one
hundred percent (100%) vested in all such Equity Awards, with the Equity Awards
that vest based on performance being accelerated to the “target” level of
achievement; and (iv) the exercise period applicable to the Equity Awards will
be extended until the later of (1)the first (1st) anniversary of the Separation
Date; or (2) the date provided in the applicable Equity Award agreement, but in
no case longer than the expiration of the stated term of the Equity Award.
Except for the foregoing accelerated vesting and


5
174580400 v7

--------------------------------------------------------------------------------




extended exercise benefits, all existing terms and conditions applicable to the
Equity Awards shall remain in full force and effect. In addition, provided
Executive timely elects to continue Executive’s group health insurance coverage
after the Separation Date pursuant to COBRA, and the terms of the governing
health insurance policies, Company will reimburse all monthly COBRA health
insurance premiums Executive pays to continue Executive’s health insurance
coverage (including dependent coverage) for thirty-six (36) months after the
Separation Date or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or Executive ceases
to be eligible for COBRA coverage. (All severance benefits provided in this
subsection 9(a) shall be referred to collectively as the “CIC Severance
Benefits.”) The CIC Severance Benefits shall be paid subject to the same
preconditions and on the same terms and conditions applicable to the Severance
Benefits, as set forth in Section 8(f)(ii) (Preconditions).
(b)    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” means the occurrence of any of the following events: (i) the
acquisition by any individual, entity or group (a “Person”), within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
of the then outstanding securities of Company entitled to vote generally in the
election of directors (“Voting Stock”); or (ii) consummation of a
reorganization, merger or consolidation, a sale or other disposition of all or
substantially all of the assets of Company, or other transaction ( each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of Company immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding shares of
Voting Stock of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns Company
or all or substantially all of Company's assets either directly or through one
or more subsidiaries) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Business Combination, of the
Voting Stock of Company; and (B) no Person beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination.
(c)    Prior CIC Agreement. The Parties hereby acknowledge and agree that: (i)
this Agreement supersedes in its entirety the June 8, 2007 Change in Control
Agreement between Executive and Company (the “Prior CIC Agreement”), such that
the Parties’ rights and obligations under that Prior CIC Agreement are null and
void as of the Effective Date; and (ii) the CIC Benefits are the sole benefits
to which Executive shall be entitled in the event of a CIC Termination.
10.    CODE SECTION 409A COMPLIANCE. Notwithstanding anything set forth in this
Agreement to the contrary, any payments and benefits provided pursuant to this
Agreement which constitute “deferred compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Internal Revenue
Code (the “Code”) shall not commence until Executive has incurred a “separation
from service” (as such term is defined in the Treasury Regulation Section
1.409A-1(h) (“Separation From Service”), unless Company reasonably determines
that such amounts may be provided to Executive without causing Executive to
incur the additional 20% tax under Section 409A.
For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Agreement (and any definitions hereunder) will
be construed in a manner that complies with Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Section
409A (including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments,


6
174580400 v7

--------------------------------------------------------------------------------




reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if Company (or, if applicable, the
successor entity thereto) determines that any payments upon Executive’s
Separation From Service set forth herein and/or under any other agreement with
Company constitute “deferred compensation” under Section 409A and Executive is,
on Executive’s Separation From Service, a “specified employee” of Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely, to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
upon Executive’s Separation From Service shall be delayed until the earlier to
occur of: (a) the date that is six months and one day after Executive’s
Separation From Service or (b) the date of Executive’s death (such applicable
date, the “Specified Employee Initial Payment Date”). On the Specified Employee
Initial Payment Date, Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the payments
upon Executive’s Separation From Service that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the severance benefits had not been so delayed pursuant to
this section and (B) commence paying the balance of the severance benefits in
accordance with the applicable payment schedules set forth in this Agreement.
None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the effective date of the Release. Except to the minimum
extent that payments must be delayed because Executive is a “specified employee”
(as described above) or until the effectiveness of the Release, all amounts will
be paid as soon as practicable in accordance with Company’s normal payroll
practices and no interest will be due on any amounts so deferred.
11.    BETTER AFTER TAX PROVISION. If any payment or benefit that Executive will
or may receive from Company or otherwise (a “280G Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then any such 280G Payment will be equal to the
Reduced Amount. The “Reduced Amount” will be either (x) the largest portion of
the 280G Payment that would result in no portion of the 280G Payment (after
reduction) being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the 280G Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the 280G Payment may be subject to
the Excise Tax. If a reduction in a 280G Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the 280G Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred compensation” within
the meaning of Section 409A of the Code will be reduced (or eliminated) before
280G Payments that are not “deferred compensation” within the meaning of Section
409A of the Code.


7
174580400 v7

--------------------------------------------------------------------------------




If Section 280G of the Code is not applicable by law to Executive, Company will
determine whether any similar law in Executive’s jurisdiction applies and should
be taken into account.
The independent professional firm engaged by Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control will
make all determinations required to be made under this Section. If the firm so
engaged by Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Company will appoint a
nationally recognized independent professional firm to make the determinations
required hereunder. Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. Company will use
commercially reasonable efforts to cause the firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to Company and Executive within thirty (30) calendar
days after the date on which Executive’s right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by Company or Executive)
or such other time as requested by Company or Executive.
If Executive receives a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, Executive will promptly return to Company a
sufficient amount of the 280G Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section) so that no portion of the remaining 280G
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) of the first paragraph of this
Section, Executive will have no obligation to return any portion of the 280G
Payment pursuant to the preceding sentence.
12.    MISCELLANEOUS.
(a)    Taxes. Executive shall be responsible for the payment of any taxes due on
any and all compensation, stock option, or benefit provided by Company pursuant
to this Agreement which are not withheld by Company. Executive agrees to
indemnify and hold harmless Company from any and all claims or penalties
asserted against Company arising from Executive’s failure to pay taxes due on
any compensation, stock option, or benefit provided by Company pursuant to this
Agreement. Executive expressly acknowledges that Company has not made any
representation about the tax consequences of any consideration, including any
extended exercise period, provided by Company to Executive pursuant to this
Agreement; and that Company has advised Executive to seek independent tax advice
with respect to any tax matters related to this Agreement. Executive understands
and acknowledges that, pursuant to the tax rules governing incentive stock
options, any extension of the exercise period applicable to incentive stock
options held by Executive may immediately cause such options to cease to qualify
as incentive stock options and by executing this Agreement, Executive agrees to
such treatment.
(b)    Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or extended, or any terms or covenants hereof
waived, except by a writing executed by Executive and for Company by a duly
authorized Board member; or, in the case of a waiver, by the Party waiving
compliance. Failure of any Party at any time to require performance of any
provision hereof shall not affect the Party’s right at a later time to enforce
such provision. No waiver by a Party of a breach of this Agreement shall be
deemed to be a waiver of any other breach of any term or condition contained in
the Agreement.
(c)    Successors and Assigns. This Agreement may be assigned by Company to an
affiliated entity of the Company with or without Executive’s consent. This
Agreement shall be assigned by the Company to any successor of the Company. This
Agreement shall not be assignable by Executive.
(d)    Notices. All notices to be given hereunder shall be in writing and shall
be deemed to have been duly given on: the date personally or hand delivered; one
(1) day after being sent by internationally-


8
174580400 v7

--------------------------------------------------------------------------------




recognized overnight delivery courier; and three (3) days after being sent by
certified mail, return receipt requested. Notices mailed to Executive shall be
sent to Executive’s last home address as reflected in Company’s personnel
records. Executive shall promptly notify Company of any change in Executive’s
address. Notices to Company shall be directed to the Chair of the Board and
shall be mailed to Company’s headquarters.
(e)    Dispute Resolution. To aid in the rapid and economical resolution of any
disputes that may arise between Executive and Company, the Parties agree that
any and all disputes, claims, or demands arising from or relating to this
Agreement (including but not limited to the Confidential Information Agreement
incorporated by reference herein), Executive’s employment relationship with
Company, or the termination of that relationship (including statutory claims),
shall be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS, Inc.
(“JAMS”) or its successor, before a single neutral arbitrator, under the then
applicable JAMS Arbitration Rules and Procedures for Employment Disputes
(available at http://www.jamsadr.com/rules-employment-arbitration/) and subject
to JAMS’ Policy on Employment Arbitration Minimum Standards of Procedural
Fairness. The Parties acknowledge that by agreeing to this arbitration
procedure, they waive the right to resolve any such dispute, claim or demand
through a trial by jury or judge or by administrative proceeding. The arbitrator
shall: (a) have authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based; and (c) have
authority to decide questions regarding the enforceability, interpretation,
scope, applicability, or coverage of this Agreement (including whether an issue
is subject to arbitration under this Agreement). Company shall pay all JAMS’
arbitration fees. Executive will have the right to be represented by legal
counsel at any arbitration proceeding, at Executive’s expense. The arbitrator
may award reasonable attorney’s fees, costs, and expenses to the prevailing
party in any arbitration (as reasonably determined by the arbitrator), in
addition to any other relief to which the prevailing party may be entitled.
Nothing in this Agreement is intended to prevent either Party from obtaining
injunctive relief in a court of applicable jurisdiction to prevent irreparable
harm pending the conclusion of any arbitration; or from enforcing any
arbitration award in a court of applicable jurisdiction.
(f)    Indemnification. In addition to any rights to indemnification to which
Executive may be entitled under Company’s Charter and By-Laws, Company shall
indemnify, defend and provide Director and Officer liability insurance coverage
to Executive at all times during and after Executive’s employment to the maximum
extent permitted by applicable state laws and such insurance policies to cover
Executive’s liability and expenses related to Executive’s acts and omissions
within the course and scope of employment with Company, and shall pay
Executive’s expenses in defending any civil or criminal action, suit, or
proceeding in advance of the final disposition of such action, suit, or
proceeding, to the maximum extent permitted under such applicable state laws.
(g)    Entire Agreement. This Agreement, together with the Exhibits, sets forth
the complete and exclusive agreement and understanding of the Parties with
regard to the subject matter hereof, and supersedes any and all prior or
contemporaneous agreements, promises, representations, or communications,
written or oral, pertaining to the subject matter hereof (including, but not
limited to, the Prior CIC Agreement and any other communications between the
Parties regarding benefits in the event of a change in control of Company);
provided, however, that this Agreement and its Exhibits do not supersede any
prior Performance Unit Plan agreements or any other equity agreements or plans.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement, and the invalid or unenforceable provision shall be modified to
render it valid and enforceable consistent with the intent of the parties
insofar as possible under applicable law. For purposes of construing this
Agreement, any ambiguities shall not be construed against any party as the
drafter. This Agreement may


9
174580400 v7

--------------------------------------------------------------------------------




be executed in counterparts, which shall be deemed to be part of one original,
and facsimile signatures shall be equivalent to original signatures. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of California, without regard to conflict
of laws principles.
IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
date written below to indicate their understanding and acceptance of all of the
above-stated terms and conditions.
THE COOPER COMPANIES, INC.


By:
/s Randal L. Golden    

Its:
Vice President, General Counsel & Secretary



Date:
April 17, 2019    





EXECUTIVE


/s Daniel G. McBride    
Daniel G. McBride


Date:    April 16, 2019    








10
174580400 v7

--------------------------------------------------------------------------------





EXHIBIT A
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT
In consideration of my employment or continued employment by THE COOPER
COMPANIES, INC. (“Employer”), and its subsidiaries, parents, affiliates,
successors and assigns (together with Employer, the “Company”), and the
compensation paid to me now and during my employment with Company, I hereby
enter into this Employee Confidential Information and Invention Assignment
Agreement (the “Agreement”) and agree as follows:



1.    Confidential Information Protections.
1.1    Recognition of Company’s Rights; Nondisclosure. I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Confidential Information (as defined below)
and that Company has a protectable interest therein. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information, except as
such disclosure, use or publication may be required in connection with my work
for Company, or unless an officer of Company expressly authorizes such
disclosure, provided, however, that I will obtain Company’s written approval
before publishing or submitting for publication any material (written, oral, or
otherwise) that discloses and/or incorporates any Confidential Information. I
hereby assign to Company any rights I may have or acquire in any Confidential
Information and acknowledge and agree that all Confidential Information will be
the sole and exclusive property of Company and its assigns. I will take all
reasonable precautions to prevent the disclosure of Confidential Information.
Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that: (1) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


1.2    Confidential Information. The term “Confidential Information” means any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, Confidential Information includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, software in source
or object code, data, programs, writings, works of authorship, technology,
know-how, improvements, discoveries, developments, designs and techniques and
any other work product of any nature whatsoever and all Intellectual Property
Rights in all of the foregoing (as defined below) therein (collectively,
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by Company, proposals,
bids, contracts and their contents and parties, the type and quantity of


1
174580400 v7

--------------------------------------------------------------------------------




products and services provided or sought to be provided to customers and
potential customers of Company and other non-public information relating to
customers and potential customers; (d) information regarding any of Company’s
business partners and their services, including names, representatives,
proposals, bids, contracts and their contents and parties, the type and quantity
of products and services received by Company, and other non-public information
relating to business partners; (e) information regarding personnel, employee
lists, compensation, and employee skills; and (f) any other non-public
information which a competitor of Company could use to the competitive
disadvantage of Company. Furthermore, I acknowledge and agree that all Company
Inventions (as defined in Section 2.1) are deemed Confidential Information of
Company. Notwithstanding the foregoing, it is understood that, at all times, I
am free to use information which was known to me prior to my employment with
Company or which is, or becomes, generally known in the trade or industry
through no breach of this Agreement or any other act or omission by me.
Notwithstanding anything to the contrary in this Agreement or any other
agreement between the Company and me, nothing in this Agreement will limit my
right to discuss my employment or report possible violations of law or
regulation with the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of my employment with others
to the extent expressly permitted by Section 7 of the National Labor Relations
Act or to the extent that such disclosure is protected under the applicable
provisions of law or regulation, including but not limited to “whistleblower”
statutes or other similar provisions that protect such disclosure
1.3    Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use Third Party
Information, in each case except in connection with my work for Company, or as
otherwise expressly authorized by an officer of Company in writing.
1.4    Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is only to be used or disclosed by me as
provided in this Section 1. If a temporal limitation on my obligation not to use
or disclose such information is required under applicable law, and the Agreement
or its restriction(s) cannot otherwise be enforced, I agree and Company agrees
that the two year period after the date my employment ends will be the temporal
limitation relevant to the contested restriction; provided, however, that this
sentence will not apply to trade secrets protected without temporal limitation
under applicable law.
1.5    No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2.    Assignments of Inventions.


2
174580400 v7

--------------------------------------------------------------------------------




2.1    Definitions. As used in this Agreement, the term (a) “Intellectual
Property Rights” means all past, present and future rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world: trade secrets, Copyrights, trademark and trade name rights, mask work
rights, patents and industrial property, and all proprietary rights in
technology or works of authorized; (b) “Copyright” means the exclusive legal
right to reproduce, perform, display, distribute and make derivative works of a
work of authorship (as a literary, musical, or artistic work) recognized by the
laws of any jurisdiction or country; (c) “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country; (d) “Company Inventions”
means any and all Inventions (and all Intellectual Property Rights with respect
thereto) that are made, conceived, prepared, produced, authored, edited,
amended, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company, and all printed, physical, and
electronic copies, all improvements, rights, and claims related to the
foregoing, and other tangible embodiments thereof; and (e) “Nonassignable
Inventions” means any Inventions that I develop entirely on my own time without
using any of Company’s equipment, supplies, facilities, or trade secret
information, except for those Inventions that either: (i) relate at the time of
conception or reduction to practice of the Invention to Company’s business, or
actual or demonstrably anticipated research or development of Company; (ii)
result from any work performed by me for Company; or (iii) are covered by a
contract between Company and the United States or any of its agencies that
requires full title to such patent or Invention to be in the United States.
2.2    Prior Inventions.
(a)    Attached hereto as Exhibit A is a list describing all Inventions, if any,
that (a) are owned by me or in which I have an interest and that were made or
acquired by me prior to my date of first employment by Company, and (b) are not
to be assigned to Company (“Prior Inventions”). If no such list is attached, I
represent and warrant that no Inventions that would be classified as Prior
Inventions exist as of the date of this Agreement.
(b)    I acknowledge and agree that if I use any Prior Inventions and/or
Nonassignable Inventions in the scope of my employment, or if I include any
Prior Inventions or Nonassignable Inventions in any product or service of
Company, or if my rights in any Prior Inventions or any Nonassignable Inventions
may block or interfere with, or may otherwise be required for, the exercise by
Company of any rights assigned to Company under this Agreement (each, a “License
Event”), I will immediately so notify Company in writing. Unless Company and I
agree otherwise in writing as to particular Prior Inventions or Nonassignable
Invention, I hereby grant to Company, (whether or not I give Company notice as
required above), a non-exclusive, perpetual, transferable, fully-paid and
royalty-free, irrevocable and worldwide license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, make derivative works of,
distribute, publicly perform, and publicly display in any form or medium,
whether now known or later developed, make, have made, use, sell, import, offer
for sale, and exercise any and all present or future rights in, Prior Inventions
and Nonassignable Inventions, provided that the foregoing license shall only
apply in connection with a License Event. To the extent that any third parties
have any rights in or to any Prior Inventions or any Nonassignable Inventions, I
hereby represent and warrant that such third party or parties have validly and
irrevocably granted to me the right to grant the license stated above.


3
174580400 v7

--------------------------------------------------------------------------------




2.3    Assignment of Company Inventions. Except for Nonassignable Inventions, I
hereby assign to Employer all my right, title, and interest in and to any and
all Company Inventions and all Intellectual Property Rights related thereto. Any
assignment of Company Inventions (and all Intellectual Property Rights with
respect thereto) hereunder includes an assignment of all Moral Rights. To the
extent such Moral Rights cannot be assigned to Employer and to the extent the
following is allowed by the laws in any country where Moral Rights exist, I
hereby unconditionally and irrevocably waive the enforcement of such Moral
Rights, and all claims and causes of action of any kind against Employer or
related to Employer’s customers, with respect to such rights. I further
acknowledge and agree that neither my successors-in-interest nor legal heirs
retain any Moral Rights in any Company Inventions (and any Intellectual Property
Rights with respect thereto). Nothing contained in this Agreement shall be
construed to reduce or limit Company’s rights, title, or interest in any Company
Inventions so as to be less in any respect than that Company would have had in
the absence of this Agreement.
2.4 Nonassignable Inventions. I acknowledge that, in accordance with California
Labor Code section 2870(a), nothing in this Agreement shall require me to assign
a Nonassignable Invention to Company.
2.5 Obligation to Keep Company Informed. During the period of my employment, I
will promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. At
the time of each such disclosure, I will advise Company in writing of any
Inventions that constitute Nonassignable Inventions; and I will at that time
provide to Company in writing all evidence necessary to substantiate that
belief. Company will keep in confidence and will not use for any purpose or
disclose to third parties without my consent any confidential information
disclosed in writing to Company pursuant to this Agreement relating to such
Inventions.
2.6    Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.
2.7    Ownership of Work Product. I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by Copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).
2.8    Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Employer or its
designee, including the United States or any third party designated by Employer.
My obligation to assist Company with respect to Intellectual Property Rights
relating to Company Inventions in any and all countries will continue beyond the
termination of my employment, but Company will compensate me at a reasonable
rate after such termination for the time actually spent by me at Company’s
request on such assistance. In the event Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection


4
174580400 v7

--------------------------------------------------------------------------------




with the actions specified in this paragraph, I hereby irrevocably designate and
appoint Employer and its duly authorized officers and agents as my agent and
attorney in fact, which appointment is coupled with an interest, to act for and
on my behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to Company any and all claims, of any nature whatsoever, which I now
or may hereafter have for infringement of any Intellectual Property Rights
assigned under this Agreement to Employer.
2.9    Incorporation of Software Code. I agree that I will not incorporate into
any Inventions, including any Company software, or otherwise deliver to Company
any software code licensed under the GNU General Public License or Lesser
General Public License or any other license that, by its terms, requires or
conditions the use or distribution of such code on the disclosure, licensing, or
distribution of any source code owned or licensed by Company, except in strict
compliance with Company’s policies regarding the use of such software.
3.    Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Employer at all
times.
4.    Duty of Loyalty During Employment. I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.
5.    No Solicitation of Employees, Consultants or Contractors. I agree that
during the period of my employment and for the one year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact.
6.    Reasonableness of Restrictions.
6.1    I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
6.2    In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and Company agree
that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.


5
174580400 v7

--------------------------------------------------------------------------------




6.3    If the court declines to enforce this Agreement in the manner provided in
subsection 6.2 and/or Section 12.1, Company and I agree that this Agreement will
be automatically modified to provide Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.
7.    No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.
8.    Return of Company Property. When I leave the employ of Company, I will
deliver to Employer any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information. I agree that I will not copy, delete,
or alter any information contained upon my Company computer or Company equipment
before I return it to Company. In addition, if I have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
information and then permanently delete and expunge such information from those
systems; and I agree to provide Company access to my system as reasonably
requested to verify that the necessary copying and/or deletion is completed. I
further agree that any property situated on Company’s premises and owned by
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company’s personnel at any time with or
without notice. Prior to leaving, I will cooperate with Company in attending an
exit interview and completing and signing Company’s termination statement if
required to do so by Company.
9.    Legal and Equitable Remedies.
9.1    I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.
9.2    In the event Company enforces this Agreement through a court order, I
agree that the restrictions of Section 5 will remain in effect for a period of
12 months from the effective date of the Order enforcing the Agreement.
10.    Notices. Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.


6
174580400 v7

--------------------------------------------------------------------------------




11.    Publication of This Agreement to Subsequent Employer or Business
Associates of Employee.
11.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 4 and 5 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.
11.2 I agree to inform Company of all employment and business ventures which I
enter into while the restrictions described in Section 5 of this Agreement are
in effect and I also authorize Company to provide copies of this Agreement to my
employer, partner, co-owner and/or others involved in managing the business with
which I am employed or associated and to make such persons aware of my
obligations under this Agreement.
12.    General Provisions.
12.1    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California
without regard to any conflict of laws principles that would require the
application of the laws of a different jurisdiction. I hereby expressly consent
to the personal jurisdiction and venue of the state and federal courts located
in California for any lawsuit filed there against me by Company arising from or
related to this Agreement.
12.1    Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
12.2    Successors and Assigns. This Agreement is for my benefit and the benefit
of Company and its and their successors, assigns, parent corporations,
subsidiaries, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.
12.3    Survival. This Agreement will survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.
12.4    Employment At-Will. I agree and understand that nothing in this
Agreement will change my at-will employment status or confer any right with
respect to continuation of employment by Company, nor will it interfere in any
way with my right or Company’s right to terminate my employment at any time,
with or without cause or advance notice.
12.5    Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.


7
174580400 v7

--------------------------------------------------------------------------------




12.6    Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.
12.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
12.8    Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.
12.9    Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.4 and Subsection 2.7(a)) of this Agreement will apply to any time
during which I was previously engaged, or am in the future engaged, by Company
as a consultant if no other agreement governs nondisclosure and assignment of
inventions during such period. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter of this
Agreement and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.


 





[signatures to follow on next page]





This Agreement will be effective as of April 17, 2019.


EMPLOYEE:
 
I have read this agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.
 
 
/s Daniel G. McBride
(Signature)
 
Daniel G. McBride
Name
 
April 16, 2019
Date
 
 
Email: _dmcbride@cooperco.com______________


Address: 5 El Corte, Orinda, CA 94563



EMPLOYER:
 
Accepted and agreed
 
The Cooper Companies, Inc.
 
By:
/s Randal L. Golden
 
 
 
Name:
Randal L. Golden
 
Title:
Vice President, General Counsel, & Secretary
 
 
Email:
rgolden@cooperco.com



Address:     6140 Stoneridge Mall Road, Suite 590
Pleasanton, California 94588



EXHIBIT A
PRIOR INVENTIONS
TO:
The Cooper Companies, Inc.
FROM:
Daniel G. McBride
DATE:
April 17, 2019



1.    Prior Inventions Disclosure. Except as listed in Section 2 below, the
following is a complete list of all Prior Inventions:
No Prior Inventions.
See below:
 
 
 
 
 
 



Additional sheets attached.
2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to the Prior Inventions generally listed
below, the intellectual property rights and duty of confidentiality with respect
to which I owe to the following party(ies): N/A
 
Excluded Invention
 
Party(ies)
 
Relationship
1.    
 
 
 
 
 
2.    
 
 
 
 
 
3.    
 
 
 
 
 



Additional sheets attached.


3.    Limited Exclusion Notification.
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
a.    Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
b.    Result from any work performed by you for Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

















EXHIBIT B
RELEASE
To be signed on or within twenty-one (21) days after the Separation Date
My employment with the Cooper Companies, Inc. (“Company”) ended in all
capacities on ________ (the “Separation Date”). I hereby confirm that I have
been paid all compensation owed to me by Company for all hours worked; I have
received all leave and leave benefits and protections for which I was eligible,
pursuant to Company’s policies, applicable law, or otherwise; and I have not
suffered any on-the-job injury or illness for which I have not already filed a
workers’ compensation claim.


If I choose to enter into this Release and allow it to become effective by its
terms, Company will provide me with certain severance benefits pursuant to the
terms of the Executive Employment Agreement between me and Company dated ____,
2018 (the “Agreement”). I understand that I am not entitled to such severance
benefits unless I return this fully-executed Release to Company within
twenty-one (21) days after the Separation Date, and allow this Release to become
fully effective and non-revocable by its terms. (Capitalized terms used but not
defined in this Release shall have the meaning ascribed to them in the
Agreement.)


In exchange for the severance benefits to which I would not otherwise be
entitled, I hereby generally and completely release Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, arising from or in any way related to
events, acts, conduct, or omissions occurring prior to or at the time that I
sign this Release, including but not limited to claims arising from or in any
way related to my employment with Company or the termination of that employment
(collectively, the “Released Claims”). By way of example, the Released claims
include, but are not limited to: (1) all claims related to my compensation or
benefits from Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in Company; (2) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (3) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (4) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and California state law.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any claims for breach of the Agreement
arising after the date on which I sign this Release; (2) claims for
reimbursement of properly incurred business expenses prior to and through the
Separation Date which are submitted to Company for reimbursement within thirty
(30) days after the Separation Date; (3) all rights I have in respect of the
Equity Awards; (4) all claims for or rights to indemnification pursuant to this
Agreement, the articles of incorporation and bylaws of Company, any
indemnification agreement to which I am a party, or applicable law; (5) the
Company’s continuing severance obligations under the Agreement; and (6) all
claims which cannot be waived as a matter of law. I understand that nothing in
this Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any other government agency, except that I acknowledge and agree that
I am hereby waiving my right to any monetary benefits in connection with any
such claim, charge or proceeding (except for such benefits with respect to
proceedings before the Securities and Exchange Commission). I hereby represent
and warrant that, other than the Excluded Claims, I am not aware of any claims
that I have or might have against any of the parties released above that are not
included in the Released Claims.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for this
Release is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised, as required by the ADEA, that: (a)
my waiver and release does not apply to any rights or claims that may arise
after the date I sign this Release; (b) I have been advised that I have the
right to consult with an attorney prior to executing this Release (although I
may choose voluntarily not to do so); (c) I have been given twenty-one (21) days
to consider this Release (although I may choose voluntarily to sign it earlier);
(d) I have seven (7) days following my execution of this Release to revoke my
acceptance of it (with such revocation to be delivered in writing to the Chair
of the Board within the 7-day revocation period); and (e) this Release will not
be effective until the date upon which the revocation period has expired, which
will be the eighth day after I sign it, provided I do not earlier revoke it
(“Effective Date”).
As required under California law for a general release of all known and unknown
claims, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor or releasing party does not know or suspect to
exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.” I hereby expressly waive and relinquish all
rights and benefits under that section and any law or legal principle of similar
effect in any jurisdiction with respect to my release of claims herein,
including but not limited to the release of unknown and unsuspected claims.
I further agree: (a) not to disparage Company or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (b) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceedings against Company,
its affiliates, officers, directors, employees or agents; and (c) to reasonably
cooperate with Company by voluntarily (without legal compulsion) providing
accurate and complete information, in connection with Company’s actual or
contemplated defense, prosecution or investigation of any claims or demands by
or against third parties, or other matters, arising from events, acts, or
omissions that occurred during my employment with Company. I hereby certify that
I have returned, without retaining any reproductions (in whole or in part), all
information, materials and other property of Company, including but not limited
to any embodiment (in any medium) of any confidential or proprietary information
of Company (including but not limited to any such embodiments on any
personally-owned electronic or other storage device such as computer, cellular
phone, PDA, tablet or the like).
This Release, together with the Agreement (including all Exhibits and documents
incorporated therein by reference), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and Company with regard
to this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained in the
Release or the Agreement, and it entirely supersedes any other such promises,
warranties or representations, whether oral or written.


Reviewed, Understood and Agreed:


By:                            Date:                    
Daniel G. McBride






8
174580400 v7